Citation Nr: 0102802	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in an amount 
calculated as $1,910.50.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from November 1990 
to March 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an unfavorable determination 
by the Committee on Waivers (Committee) at the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In his September 1999 substantive appeal on VA Form 9, the 
appellant indicated that, while he did not dispute that a 
debt is owed VA, he felt that the amount, then calculated as 
$1,985.50, was incorrect.  In response, the RO furnished him 
in late March 2000 an audit of his Chapter 31 account, 
explaining the origins and calculation of his overpayment, 
which was reduced to $1,910.50.  He did not respond to the 
audit, and it appears he now agrees with the calculation of 
his indebtedness as set forth therein, which the Board has 
also verified.  


FINDINGS OF FACT

1.  The appellant has been overpaid Chapter 31 benefits in 
the amount of $1,910.50 for periods between February 1998 and 
April 1999 during which he either was not attending his 
approved program at all, or prematurely terminated his 
enrollments due to illness or death of his father.  

2.  This overpayment does not involve fraud, 
misrepresentation or bad faith on the part of the appellant.  

3.  The overpayment is primarily due to the fault of the 
appellant; no corresponding VA fault is apparent.  

4.  Because of this overpayment to him of Chapter 31 
benefits, the appellant has been unjustly enriched at the 
expense of the Government.  

5.  Financial information received from the appellant 
indicates that repayment of this debt will not result in 
undue financial hardship for the appellant.  

6.  Recovery of this debt from the appellant would not defeat 
the purpose for which Chapter 31 benefits were intended.  

7.  The evidence fails to show that the appellant 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA Chapter 31 benefits.  


CONCLUSION OF LAW

Entitlement to a waiver of recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in an amount 
calculated as $1,910.50 is not established.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: 
(1)	Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt. 
(2)	Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault. 
(3)	Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities. 
(4)	Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
(5)	Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor. 
(6)	Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).  

In this case, the appellant was approved after counseling for 
enrollment in a program of vocational rehabilitation pursuant 
to Chapter 31, Title 38, United States Code.  His 
Individualized Written Rehabilitation Program, signed by him 
in November 1997, called for his completion of an Associate 
degree program in Graphic Design at Platt College.  Classes 
were to be attended at night, while the appellant continued 
to pursue employment during the day.  

By letters dated December 12, 1997, the appellant was 
informed that he must meet the same requirements for 
attendance as all other students at the school.  He was also 
told that VA payment for a given month of school attendance 
was normally made on the first day of the following month; 
and that he must make sure that he was entitled to the entire 
check before negotiating it.  

It was initially reported that the appellant's original 
starting date would be February 6, 1998, and Chapter 31 
benefit checks at the full-time rate were issued to him for 
his enrollment, beginning on that date.  The first check was 
dated March 1, 1998.  The evidence establishes, and the 
appellant does not dispute, that as he had the flu, he did 
not actually begin attending classes until April 22, 1998.  
Nevertheless, he accepted and negotiated Chapter 31 benefits 
checks at the full-time rate for the period from February 6 
through April 21, 1998, although he was not actually 
attending classes at that time.  As a result, he was overpaid 
Chapter 31 benefits in the amount of $1,031.86, according to 
the March 2000 audit.  

It further appears from the evidence that the appellant's 
father died on May 5, 1998, and that the appellant withdrew 
from school at that time and did not return until July 2, 
1998.  He has claimed that he took a leave of absence from 
school to make funeral arrangements for his father, take care 
of personal matters, and look after his mother.  There are 
indications of record that, by July 1998, the appellant was 
on probation with his school due to poor attendance.  He 
continued to accept and negotiate Chapter 31 benefits checks 
for full-time enrollment in his approved program from May 5 
through July 1, 1998, despite the fact that he was not 
attending classes at that time.  As a result, he was overpaid 
Chapter 31 benefits in an additional amount of $746.74, 
according to the March 2000 audit.  

The March 2000 audit also shows that the appellant was 
overpaid an additional $96.58 during February 1999 and 
another $35.32 during April 1999.  The evidence shows that, 
during this period, the appellant was being treated by a 
private physician for chest pains, and that he took another 
leave of absence from school for medical reasons from 
February 23 to March 15, 1999.  He returned to class on 
March 18 and was disenrolled by the school on April 22, 1999 
due to poor attendance.  He was subsequently allowed by the 
school to re-enroll in August 1999, and successfully pursued 
his training program through at least February 2000, 
according to the March 2000 audit.  

The appellant has requested a waiver of the recovery of this 
debt, claiming financial hardship.  The Committee has 
determined that fraud, misrepresentation or bad faith on the 
part of the appellant are not shown, and the Board affirms 
this determination.  

However, financial information submitted by the appellant 
fails to show that undue financial hardship would result from 
repayment of this debt.  According to his July 1999 Financial 
Status Report, the appellant's net monthly take-home pay from 
employment was $1,071.  In addition, he received $96 per 
month at that time in VA compensation benefits, for a total 
monthly net income of $1,167 (not counting the Chapter 31 
allowance of more than $400 per month which he was to 
continue to receive through at least February 2000).  
Although he reported total monthly expenses of $885.86, three 
monthly installment obligations totaling $130 per month were 
almost liquidated, leaving only $755.86 in total monthly 
expenses.  None of his installment obligations were past due.  
Thus, it appears that he had, or soon would have, a monthly 
surplus of $411.14 from which to repay his indebtedness to 
the Government.  Moreover, in October 1998, he acknowledged 
that a monthly deduction of $135 from his Chapter 31 
allowance would be acceptable to him.  

The Board has concluded that the appellant has the financial 
ability to repay this debt without experiencing undue 
financial hardship.  It must be remembered that, essentially, 
the appellant has been paid Chapter 31 benefits for periods 
of time when he was not attending school, or at least not 
making acceptable progress towards his educational goal due 
to excessive absences.  To allow him to keep these benefits, 
to which he is not legally entitled, would result in his 
unjust enrichment at the expense of the Government.  He is 
not shown to have detrimentally relied on his extra income 
from Chapter 31 benefits, nor would recovery of this debt 
from him defeat the purpose for which these benefits were 
intended, i.e. to pay him for those periods of enrollment 
when he was advancing satisfactorily towards his educational 
goal.  

Finally, this overpayment appears to be primarily due to the 
fault of the appellant, in that he continued to accept and 
negotiate benefits checks for periods of time when he was not 
attending school, or at least violating the school's 
attendance policies through excessive absences.  He had been 
told not to negotiate the benefits checks until he had 
confirmed that he was entitled to each payment; instead, he 
appears to have treated his Chapter 31 allowance as an 
alternative source of income to tide him over during those 
periods when he was not working.  From the available 
evidence, the Board cannot tell whether VA was unduly slow to 
react to the changing information concerning his enrollment 
levels, but in any event, the primary fault lies with the 
appellant.  

After a full review of the evidence of record, the Board is 
unable to find any element of equity and good conscience 
which would indicate that recovery of this debt from the 
appellant would be fundamentally unfair and that the 
Government should forgo its legal right to recover this debt.  


ORDER


The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

